Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendments, the original objections to the abstract, plus claims 1-9, 11-18, 20, and 21, in the Office action filed August 23, 2021, are hereby withdrawn.
Claim Objections
Claim 10 is objected to because of the following informality: Claim 10 Line 2 could read “…the wall thickness (dw) of the glass tube ….”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2005047537) in view of Kelly et al. (2015/0102004) [Kelly].
Re Amended Claim 1, Saito – a glass bottle for packaging beverages – discloses a glass container [G] for packaging a pharmaceutical composition [intended use, as the bottle can hold a pharmaceutical composition as it can hold a beverage], comprising: a glass tube [1] with a first end and a second end [3], the glass tube having a wall thickness [2.8 mm, Paragraphs 6 and 13] and an outer diameter [52.5 mm, Paragraph 16]; a glass bottom with an outer area, the glass bottom closes the glass tube at the first end [Fig. 2]; and a curved glass heel extending from the outer area of the glass bottom to the first end of the glass tube [Fig. 1], wherein the curved glass heel is defined by an outer radius [25 mm], an inner radius [23 mm], and a thickness of the glass [2.8 mm, Paragraph 6 and Paragraph 13 Lines 13-14] in the curved glass heel and wherein:
[100 x (dh3 x ri) / (dw x dc2)] + (4.44 mm2 / dc) > 0.55 mm.
The examiner notes with the following values:
dc = 52.5 mm
ri = 23 mm, and
ro = 25 mm.

	Saito does not expressly disclose that the thickness of the heel (dh) and the wall (dw) are different.  However, Kelly – a glass container with closure – discloses the container can have thicknesses for the heel [Kelly, 36] and the wall [Kelly, middle section 32] can be different [Kelly, Fig. 6].  The examiner notes the thickness of the heel can range between 4.0 to 5.0 mm, and the thickness of the middle sidewall section can range between 4.5 to 5.5 mm, thus making the thicknesses of the heel and the sidewall h) and the wall (dw), with the same values of dc, ri, and ro, then we get the following final values [all values listed below are in millimeters:
Outer Diameter (dc)
Inner Radius (ri)
Outer Radius (ro)
Wall thickness (dw)
Heel thickness (dh)
Equation Value
52.5
23
25
4.5
4.0
11.95
52.5
23
25
5.0
4.5
15.29
52.5
23
25
5.5
5.0
19.05


	The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses there are different combinations of the wall thickness and heel thickness to use with glass containers to make bottles.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the wall thickness and the heel thickness of the Saito bottle to have different thicknesses as listed above to make the bottle, before the effective filing date of the invention with predictable and obvious results, for the container to be able to withstand greater loads and provide the necessary strength while also conversing the amount of glass needs [Kelly, Paragraph 10], and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).
	Re Claim 2, Saito in view of Kelly discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses ri > 0.7mm [Saito, 23 mm, Paragraphs 6 and 13].
i + dh – ro > 0 mm.  The examiner notes for the given values of the inner radius and outer radius from Saito with the heel dimensions of Kelly from above, the value of the equation can read from 2 mm to 3 mm.
Re Claim 4, Saito in view of Kelly discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the glass tube is a cylindrical glass tube and wherein the glass bottom is a circular glass bottom [Saito, Fig. 2] [Kelly, Fig. 1].
Re Claim 5, Saito in view of Kelly discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the circular glass bottom has a thickness that varies within an area from a center of the circular glass bottom to the outer area of the circular glass bottom, wherein a minimum thickness of the circular glass bottom is db,min and wherein dh/db,min < 3.0 [Kelly, Fig. 6].  The examiner notes if the minimum base thickness if 5.1 mm, then using the thickness of the heel as being from 4.0 to 5.0 mm, this means the ratio ranges from 0.78 to 0.98. 
Re Amended Claim 8, Saito in view of Kelly discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the glass container further includes a top region with an inner diameter dt and a body region in which an inner diameter of the glass tube is db, and wherein db > dt [Saito, Fig. 1] The examiner notes the top region has an inner diameter at the neck of the container.
Re Amended Claim 21, Saito discloses a glass container [G] for packaging a pharmaceutical composition [intended use, as the bottle can hold a pharmaceutical 
Saito does not expressly disclose a thickness of the glass that would result in the equation of ri + dh – ro > 0.1 mm.  However, Kelly discloses thicknesses for the heel that range from 4.0 to 5.0 mm with a minimum thickness of 2.5 mm [Kelly, Fig. 6].  The examiner notes with the values of the heel thickness as disclosed by Kelly ranging from 2.5 to 5.0 mm, then the equation value can range from between 0.5 and 3.0 mm.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses there are different heel thicknesses to use with glass containers to make bottles.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the heel thickness of the Saito bottle to have different thicknesses as listed above to make the bottle, before the effective filing date of the invention with predictable and obvious results, for the container to be able to withstand greater loads and provide the necessary strength while also conversing the amount of glass needs [Kelly, Paragraph 10], and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kelly as applied to amended claim 1 above, and further in view of Cottet (3,178,049).
Re Claim 6, the Saito and Kelly combination does not expressly disclose that the glass container further includes a coating that at least partially superimposes at least one of an exterior surface and an interior surface of the glass tube.  However, Cottet – a composite container – discloses a glass container [Cottet, 1] in which the glass container further includes a coating [Cottet, 2] that at least partially superimposes at least one of an exterior surface and an interior surface of the glass tube [Cottet, Col. 1 Lines 69-72].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a coating can be applied to an exterior surface of the glass container.  See MPEP 2143 (I)(D).  One of ordinary skill would be able to modify the exterior of the Saito container to have a coating, before the effective filing date of the invention with predictable and obvious results, having “a plastic coating capable of limiting the effects of accidental explosion of the bottle.” [Cottet, Col. 1 Lines 26-27]
Re Amended Claim 11, the Saito and Kelly combination does not expressly disclose that the glass container has an interior volume within the range of 2 ml to 150 ml.  However, Cottet discloses the container can have a volume of 10 to 1000 cc [Cottet, Col. 1 Lines 51-53].  The examiner notes the volume of 10 to 1000 cc converts from 10 to 1000 ml.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the volume of the container can be between 10 ml to 1000 ml.  See MPEP 2143 (I)(E).  One of ordinary skill would be able .
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kelly as applied to amended claim 1 above, and further in view of Brouwer (2015/0147497).
Re Claim 7, the Saito and Kelly combination does not expressly disclose that the glass container is at least one of thermally tempered and chemically tempered.  However, Brouwer – a soda-lime glass bottle – discloses the glass container [Brouwer, 10] is thermally tempered [Brouwer, Paragraph 27].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the method of tempering a glass bottle for manufacture.  See MPEP 2143 (I)(D).  One of ordinary skill would be able to modify the Saito bottle to be thermally tempered, before the effective filing date of the invention with predictable and obvious results, in order for the container to be made of recyclable material [Brouwer, Paragraph 7].
Re Claim 12, the Saito and Kelly combination does not expressly disclose that the glass container is made of soda lime.  However, Brouwer discloses the container is made out of soda lime [Brouwer, Paragraph 14 Lines 1-5].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the substitution of one glass for another to manufacture the bottle.  See MPEP 2143 .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kelly as applied to amended claim 8 above, and further in view of Anderson et al. (5,263,615) [Anderson].
Re Amended Claim 9, the Saito and Kelly combination does not expressly disclose that the glass container further includes a shoulder that connects the body region with the top region, and the shoulder includes a shoulder angle ( that is in the range from 10º to 70º.  However, Anderson – a liquid application bottle – discloses a glass container [Anderson, 10] has shoulders [Anderson, 13] with a shoulder angle that is 45º [Anderson, Col. 3 Lines 2-6].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the shoulder on the bottle can have an angle of 45º from the body to the neck of the container.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the angle of the neck on the Saito container to have an angle of 45º from the body to the neck of the container, before the effective filing date of the claimed invention with predictable and obvious results, in order to improve the flow of liquid contents in the bottle [Anderson, Col. 2 Line 68 to Col. 3 Line 2], and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, 
Re Claim 10, Saito in view of Kelly in view of Anderson discloses the claimed invention according to amended Claim 9 above; further, the combination discloses throughout the body region the wall thickness (dw) of the glass tube is in a range from ± 0.2 mm, based on a mean value of this wall thickness in the body region [Saito, Paragraph 6 and Paragraph 13 Lines 13-14].
Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Anderson.
Re Amended Claim 13, Saito discloses a glass container [G] for packaging a pharmaceutical composition [intended use, as the bottle can hold a pharmaceutical composition as it can hold a beverage], comprising: a glass tube [1] with a first end and a second end [3], the glass tube having a wall thickness [2.8 mm, Paragraphs 6 and 13] and an outer diameter [52.5 mm, Paragraph 16]; a glass bottom with an outer area, the glass bottom closes the glass tube at the first end [Fig. 2]; and a curved glass heel extending from the outer area of the glass bottom to the first end of the glass tube [Fig. 1], wherein the curved glass heel is defined by an outer radius [25 mm], an inner radius [23 mm], and a thickness of the glass [2.8 mm, Paragraph 6 and Paragraph 13 Lines 13-14] in the curved glass heel and wherein:
[100 x (dh3 x ri) / (dw x dc2)] + (4.44 mm2 / dc) > 0.55 mm.
The examiner notes with the following values:
dc = 52.5 mm
ri = 23 mm, and
ro = 25 mm.

h) and the wall (dw) are different.  However, Kelly discloses the container can have thicknesses for the heel [Kelly, 36] and the wall [Kelly, middle section 32] can be different [Kelly, Fig. 6].  The examiner notes the thickness of the heel can range between 4.0 to 5.0 mm, and the thickness of the middle sidewall section can range between 4.5 to 5.5 mm, thus making the thicknesses of the heel and the sidewall different.  In this case, when we use the following values for the heel (dh) and the wall (dw), with the same values of dc, ri, and ro, then we get the following final values [all values listed below are in millimeters:
Outer Diameter (dc)
Inner Radius (ri)
Outer Radius (ro)
Wall thickness (dw)
Heel thickness (dh)
Equation Value
52.5
23
25
4.5
4.0
11.95
52.5
23
25
5.0
4.5
15.29
52.5
23
25
5.5
5.0
19.05


	The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses there are different combinations of the wall thickness and heel thickness to use with glass containers to make bottles.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the wall thickness and the heel thickness of the Saito bottle to have different thicknesses as listed above to make the bottle, before the effective filing date of the invention with predictable and obvious results, for the container to be able to withstand greater loads and provide the necessary strength while also conversing the amount of glass needs [Kelly, Paragraph 10], and since it has 
The Saito and Kelly combination does not expressly disclose inserting the pharmaceutical composition into the interior volume of the glass container; and closing the glass container.  However, Anderson discloses the container includes inserting the pharmaceutical composition [Anderson, 40] into the interior volume of the glass container; and closing the glass container [Anderson, 30, Fig. 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the filling of the container with the closing of the container.  See MPEP 2143 (I)(A).  One of ordinary skill would be able to modify the Saito container to be filled with a composition and closing the container, before the effective filing date of the claimed invention with predictable and obvious results, for the closure is removable from the bottle [Anderson, Col. 3 Lines 45-46].
	Re Claim 14, Saito in view of Kelly in view of Anderson discloses the claimed invention according to Amended Claim 13 above; further, the combination discloses the step of closing the glass container includes contacting the glass container with a closure [Anderson, 30], covering an opening of the glass container with the closure, and joining the closure to the hollow body [Anderson, Col. 3 Lines 45-49]
Re Claim 16, Saito in view of Kelly in view of Anderson discloses the claimed invention according to Amended Claim 13 above; further, the combination discloses ri > 0.7mm [Saito, 23 mm, Paragraphs 6 and 13].
Re Claim 17, Saito in view of Kelly discloses the claimed invention according to Amended Claim 13 above; further, the combination discloses ri + dh – ro > 0 mm.  The 
Re Claim 18, Saito in view of Kelly discloses the claimed invention according to Amended Claim 13 above; further, the combination discloses the circular glass bottom has a thickness that varies within an area from a center of the circular glass bottom to the outer area of the circular glass bottom, wherein a minimum thickness of the circular glass bottom is db,min and wherein dh/db,min < 3.0 [Kelly, Fig. 6].  The examiner notes if the minimum base thickness if 5.1 mm, then using the thickness of the heel as being from 4.0 to 5.0 mm, this means the ratio ranges from 0.78 to 0.98. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kelly in view of Anderson as applied to amended claim 13 above, and further in view of Hashimoto et al. (3,799,380) [Hashimoto].
The Saito, Kelly, and Anderson combination does not expressly disclose that the step of joining the closure to the hollow body includes creating a form-fit of the glass container via a crimping step.  However, Hashimoto – a crown cap for a bottle – discloses a glass bottle [Hashimoto, 13] with a crimped cap [Hashimoto, 7, Col. 7 Line 65 to Col. 8 Line 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a crimping method for a cap to the bottle.  See MPEP 2143 (I)(B) and (D).  One of ordinary skill would modify the closing of the cap on the bottle in the Saito combination, before the effective filing date of the invention with predictable and obvious results, in order to seal the container with a gasket for a tighter seal.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kelly in view of Anderson as applied to amended claim 13 above, and further in view of Cottet.
The Saito, Kelly, and Anderson combination does not expressly disclose that that the glass container further includes a coating that at least partially superimposes at least one of an exterior surface and an interior surface of the glass tube.  However, Cottet discloses a glass container [Cottet, 1] in which the glass container further includes a coating [Cottet, 2] that at least partially superimposes at least one of an exterior surface and an interior surface of the glass tube [Cottet, Col. 1 Lines 69-72].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a coating can be applied to an exterior surface of the glass container.  See MPEP 2143 (I)(D).  One of ordinary skill would be able to modify the exterior of the Saito container to have a coating, before the effective filing date of the invention with predictable and obvious results, having “a plastic coating capable of limiting the effects of accidental explosion of the bottle.” [Cottet, Col. 1 Lines 26-27]
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.  In response to applicant's argument that the Saito reference .
In response to applicant's argument that the §103 rejections are overcome {Remarks, Page 12 Line 1 to Page 13 Line 3}, the Applicant adds no new arguments other than Saito does not meet the claim limitations of Amended Claim 1, or Saito in view of Anderson does not meet the claim limitations of Amended Claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HICKS/Primary Examiner, Art Unit 3736